                                        Case 5:17-cv-00220-LHK Document 1079 Filed 01/03/19 Page 1 of 12




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                           Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER GRANTING IN PART AND
                                                                                             DENYING IN PART JOINT
                                  14             v.                                          ADMINISTRATIVE MOTION TO FILE
                                                                                             UNDER SEAL SNYDER EXPERT
                                  15     QUALCOMM INCORPORATED,                              REPORT
                                  16                    Defendant.                           Re: Dkt. 1048
                                  17

                                  18          Before the Court is the parties’ joint administrative motion to file under seal portions of the

                                  19   expert report of Dr. Edward Snyder (“Snyder Report”). ECF No. 1048. For the following

                                  20   reasons, the Court GRANTS in part and DENIES in part the parties’ motion to seal.

                                  21          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  22   and documents, including judicial records and documents.’” Kamakana v. City & Cty. of

                                  23   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  24   U.S. 589, 597 & n.7 (1978)). Accordingly, when considering a sealing request, “a strong

                                  25   presumption in favor of access is the starting point.” Id. (internal quotation marks omitted).

                                  26          Parties seeking to seal judicial records relating to motions that are “more than tangentially

                                  27
                                                                                         1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL SNYDER EXPERT REPORT
                                        Case 5:17-cv-00220-LHK Document 1079 Filed 01/03/19 Page 2 of 12




                                   1   related to the underlying cause of action,” Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092,

                                   2   1099 (9th Cir. 2016), bear the burden of overcoming the presumption with “compelling reasons

                                   3   supported by specific factual findings that outweigh the general history of access and the public

                                   4   policies favoring disclosure,” Kamakana, 447 F.3d at 1178–79 (internal quotation marks and

                                   5   citation omitted). Compelling reasons justifying the sealing of court records generally exist “when

                                   6   such ‘court files might have become a vehicle for improper purposes,’ such as the use of records to

                                   7   gratify private spite, promote public scandal, circulate libelous statements, or release trade

                                   8   secrets.” Id. at 1179 (quoting Nixon, 435 U.S. at 598). However, “[t]he mere fact that the

                                   9   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to further

                                  10   litigation will not, without more, compel the court to seal its records.” Id.

                                  11          Records attached to motions that are “not related, or only tangentially related, to the merits

                                  12   of a case” are not subject to the strong presumption of access. Ctr. for Auto Safety, 809 F.3d at
Northern District of California
 United States District Court




                                  13   1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need for access to court

                                  14   records attached only to non-dispositive motions because those documents are often unrelated, or

                                  15   only tangentially related, to the underlying cause of action.” (internal quotation marks and citation

                                  16   omitted)). Parties moving to seal records attached to motions unrelated or only tangentially

                                  17   related to the merits of a case must meet the lower “good cause” standard of Rule 26(c) of the

                                  18   Federal Rules of Civil Procedure. Ctr. for Auto Safety, 809 F.3d at 1098–99; Kamakana, 447 F.3d

                                  19   at 1179–80. The “good cause” standard requires a “particularized showing” that “specific

                                  20   prejudice or harm will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v.

                                  21   Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002) (citation omitted); see Fed. R. Civ. P.

                                  22   26(c). “Broad allegations of harm, unsubstantiated by specific examples or articulated reasoning”

                                  23   will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (citation

                                  24   omitted).

                                  25          Pursuant to Rule 26(c), a trial court has broad discretion to permit sealing of court

                                  26   documents for, inter alia, the protection of “a trade secret or other confidential research,

                                  27
                                                                                          2
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL SNYDER EXPERT REPORT
                                        Case 5:17-cv-00220-LHK Document 1079 Filed 01/03/19 Page 3 of 12




                                   1   development, or commercial information.” Fed. R. Civ. P. 26(c)(1)(G). The Ninth Circuit has

                                   2   adopted the definition of “trade secrets” set forth in the Restatement of Torts, holding that “[a]

                                   3   trade secret may consist of any formula, pattern, device or compilation of information which is

                                   4   used in one’s business, and which gives him an opportunity to obtain an advantage over

                                   5   competitors who do not know or use it.” Clark v. Bunker, 453 F.2d 1006, 1009 (9th Cir. 1972)

                                   6   (quoting Restatement (First) of Torts § 757 cmt. b). “Generally [a trade secret] relates to the

                                   7   production of goods . . . . It may, however, relate to the sale of goods or to other operations in the

                                   8   business . . . .” Id. (alterations in original). Furthermore, the United States Supreme Court has

                                   9   recognized that sealing may be justified to prevent judicial documents from being used “as sources

                                  10   of business information that might harm a litigant’s competitive standing.” Nixon, 435 U.S. at

                                  11   598.

                                  12          In addition, parties moving to seal documents must comply with the procedures established
Northern District of California
 United States District Court




                                  13   by Civil Local Rule 79-5. Pursuant to that rule, a sealing order is appropriate only upon a request

                                  14   that establishes the document is “sealable,” or “privileged, protectable as a trade secret or

                                  15   otherwise entitled to protection under the law.” Civ. L. R. 79-5(b). “The request must be

                                  16   narrowly tailored to seek sealing only of sealable material, and must conform with Civil [Local

                                  17   Rule] 79-5(d).” Id. Civil Local Rule 79-5(d), moreover, requires the submitting party to attach a

                                  18   “proposed order that is narrowly tailored to seal only the sealable material” and that “lists in table

                                  19   format each document or portion thereof that is sought to be sealed,” as well as an “unredacted

                                  20   version of the document” that “indicate[s], by highlighting or other clear method, the portions of

                                  21   the document that have been omitted from the redacted version.” Civ. L. R. 79-5(d)(1). The

                                  22   parties shall file concurrent with the administrative motion to file under seal all necessary

                                  23   declarations establishing that the information sought to be sealed is sealable. Id. Pursuant to the

                                  24   Court’s order at ECF No. 821, where the parties seek to seal information designated confidential

                                  25   by a third party and the parties are unable to file that third party’s declaration in support of sealing

                                  26   concurrently with the motion, the third party “will have seven days, rather than the four days

                                  27
                                                                                          3
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL SNYDER EXPERT REPORT
                                        Case 5:17-cv-00220-LHK Document 1079 Filed 01/03/19 Page 4 of 12




                                   1   prescribed in Civil Local Rule 79-5” to file the third party’s declaration in support of sealing.

                                   2   ECF No. 821 at 2.

                                   3             Here, the information sought to be sealed consists of portions of the Snyder Report, which

                                   4   was attached to the FTC’s motion to exclude Dr. Snyder’s opinions. The Court concludes that the

                                   5   “compelling reasons” standard applies because the FTC’s motion is “more than tangentially

                                   6   related to the underlying cause of action.” Ctr. For Auto Safety, 809 F.3d at 1099. The motion’s

                                   7   subject matter—whether to allow the expert opinions of Dr. Edward Snyder, who submitted a 372-

                                   8   page expert report on whether Qualcomm’s conduct had anticompetitive effects—is central to the

                                   9   merits of the FTC’s claims in the instant case. See ECF No. 1014 at 4 (explaining, in previous

                                  10   order addressing motions to seal connected with motion to exclude Dr. Snyder, why compelling

                                  11   reasons standard applies). The Court previously denied without prejudice the motion to seal the

                                  12   Snyder Report because the parties sought to the seal the Snyder Report in its entirety. Id. at 5.
Northern District of California
 United States District Court




                                  13   The parties have complied with the Court’s instruction to refile the motion to seal portions of the

                                  14   Snyder Report with a chart with a row for each portion of the Snyder Report sought to be sealed.

                                  15   See id.

                                  16             The Court now turns to the substance of the sealing motion. Qualcomm and several third

                                  17   parties have designated as confidential material in the Snyder Report pursuant to the protective

                                  18   orders governing this and related cases involving Qualcomm. See ECF No. 1048 at 2. Qualcomm

                                  19   and the third parties have filed declarations in support of sealing. ECF Nos. 828, 830, 832, 834,

                                  20   835, 837, 840, 841, 743, 845, 849, 850. For example, Qualcomm attests that portions of the

                                  21   Snyder Report reveal Qualcomm’s confidential information relating to “commercial and

                                  22   operational strategies, sales and pricing negotiations and strategies, . . . competitive positioning for

                                  23   sales of certain products and for certain customers, product development, and finances. ECF No.

                                  24   850-2, ¶ 11. Similarly, third party MediaTek declares that the Snyder Report “contains detailed,

                                  25   non-public and confidential . . . information of MediaTek regarding its commercial negotiations

                                  26   and agreements with customers, its competitive strategy, and its research and development

                                  27
                                                                                          4
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL SNYDER EXPERT REPORT
                                        Case 5:17-cv-00220-LHK Document 1079 Filed 01/03/19 Page 5 of 12




                                   1   activities.” ECF No. 849, ¶ 4; see also ECF No. 832, ¶ 9 (Samsung declaring that the Snyder

                                   2   Report “contains, cites and directly quotes from a myriad of confidential sources containing

                                   3   Samsung’s highly confidential documents, data and testimony”).

                                   4          Applying the compelling reasons standard, the Court grants in part and denies in part the

                                   5   parties’ motion to seal. As explained, in Kamakana, the Ninth Circuit held that compelling

                                   6   reasons exist to seal court records when the records may be used to “release trade secrets.” 447

                                   7   F.3d at 1179 (citing Nixon, 435 U.S. at 598). Moreover, “the common law right of inspection has

                                   8   bowed before the power of a court to insure that its records are not used . . . as sources of business

                                   9   information that might harm a litigant’s competitive standing.” In re Elec. Arts, Inc., 298 F.

                                  10   App’x 568, 569 (9th Cir. 2008) (quoting Nixon, 435 U.S. at 598). Thus, to the extent that the

                                  11   instant motion seeks to seal information that, if published, may harm Qualcomm’s or third parties’

                                  12   competitive standing and divulges terms of confidential contracts, contract negotiations, or trade
Northern District of California
 United States District Court




                                  13   secrets, the Court agrees with the parties that compelling reasons exist to seal this information.

                                  14          However, not all information that the motion seeks to seal is sealable. The parties have not

                                  15   articulated “compelling reasons” to keep such information from the public. For example, the

                                  16   motion seeks to seal Apple’s commonsense statement that Apple “looks for the highest quality

                                  17   suppliers and competitive pricing” when sourcing modem chips. See ECF No. 1048-5, ¶ 134. In

                                  18   addition, the parties also seek to seal the readily available information that Apple selected Intel to

                                  19   supply modem chips for Apple’s 2018 iPhone. Id. ¶ 310; see ECF No. 929 (Qualcomm public

                                  20   filing referring to Apple’s selection of Intel as a “public fact”). Accordingly, with the Ninth

                                  21   Circuit’s sealing case law in mind, the Court rules on the instant motion as follows:

                                  22

                                  23        Document                         Page/Line                        Ruling
                                        Snyder Report           ¶ 32(c)                                GRANTED.
                                  24
                                        Snyder Report           ¶ 32(g)                                GRANTED.
                                  25    Snyder Report           ¶ 35(b)                                GRANTED.
                                        Snyder Report           ¶ 36(c)                                GRANTED.
                                  26    Snyder Report           ¶ 37(a)                                GRANTED.
                                        Snyder Report           ¶ 37(b), second sentence               DENIED
                                  27
                                                                                           5
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL SNYDER EXPERT REPORT
                                           Case 5:17-cv-00220-LHK Document 1079 Filed 01/03/19 Page 6 of 12



                                           Snyder Report       ¶ 37(b), remainder                    GRANTED.
                                   1
                                           Snyder Report       ¶ 76 & associated footnotes1          GRANTED.
                                   2       Snyder Report       ¶ 77                                  GRANTED.
                                           Snyder Report       ¶ 86, n.167                           GRANTED.
                                   3       Snyder Report       ¶ 89                                  GRANTED.
                                           Snyder Report       ¶ 96                                  GRANTED.
                                   4       Snyder Report       ¶ 97                                  GRANTED.
                                   5       Snyder Report       ¶ 102                                 GRANTED.
                                           Snyder Report       ¶ 103                                 GRANTED.
                                   6       Snyder Report       ¶ 103, n.220                          GRANTED.
                                           Snyder Report       ¶ 106                                 DENIED.
                                   7       Snyder Report       ¶ 108                                 GRANTED.
                                   8       Snyder Report       ¶ 110, n.230                          GRANTED.
                                           Snyder Report       ¶ 112, n.234, beginning with “Q”      DENIED.
                                   9       Snyder Report       ¶ 112, remainder                      GRANTED.
                                           Snyder Report       ¶ 133                                 GRANTED.
                                  10       Snyder Report       ¶ 134                                 DENIED.
                                  11       Snyder Report       ¶ 135                                 GRANTED.
                                           Snyder Report       ¶ 137                                 GRANTED.
                                  12       Snyder Report       ¶ 142                                 GRANTED.
Northern District of California
 United States District Court




                                           Snyder Report       ¶ 158, nn.317-319                     GRANTED.
                                  13       Snyder Report       ¶ 160                                 GRANTED.
                                  14       Snyder Report       ¶ 161                                 GRANTED.
                                           Snyder Report       ¶ 165, portion of first sentence up   DENIED.
                                  15                           until “that”
                                           Snyder Report       ¶ 165, remainder                      GRANTED.
                                  16       Snyder Report       ¶ 170, “John Moynihan”                DENIED.
                                           Snyder Report       ¶ 170, remainder                      GRANTED.
                                  17
                                           Snyder Report       ¶ 171                                 GRANTED.
                                  18       Snyder Report       ¶ 175, n.358                          GRANTED.
                                           Snyder Report       ¶ 181                                 DENIED.
                                  19       Snyder Report       ¶ 202                                 GRANTED.
                                           Snyder Report       ¶ 202, n.384                          GRANTED.
                                  20
                                           Snyder Report       ¶ 206, n.386                          GRANTED.
                                  21       Snyder Report       ¶ 207                                 GRANTED.
                                           Snyder Report       ¶ 207, n.388                          GRANTED.
                                  22       Snyder Report       ¶ 208, nn.389-90                      GRANTED.
                                           Snyder Report       ¶ 211                                 DENIED.
                                  23
                                           Snyder Report       ¶ 211, nn.394-95                      GRANTED.
                                  24       Snyder Report       ¶ 212                                 GRANTED.

                                  25
                                       1
                                  26     Unless the Court specifically addresses the relevant footnote, where the Court grants the motion
                                       to seal a portion of a paragraph in the Snyder Report and the parties also seek to seal the
                                  27   associated footnote(s), the Court also grants the motion to seal the associated footnote.
                                                                                         6
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL SNYDER EXPERT REPORT
                                        Case 5:17-cv-00220-LHK Document 1079 Filed 01/03/19 Page 7 of 12



                                       Snyder Report       ¶ 235                              GRANTED.
                                   1
                                       Snyder Report       ¶ 237(ii), n.461                   GRANTED.
                                   2   Snyder Report       ¶ 237(iv), second sentence &       GRANTED.
                                                           n.470
                                   3   Snyder Report       ¶ 239                              DENIED.
                                       Snyder Report       ¶ 239, n.484                       GRANTED.
                                   4   Snyder Report       ¶ 243                              GRANTED.
                                   5   Snyder Report       ¶ 243, nn.498-500                  GRANTED.
                                       Snyder Report       ¶ 244                              GRANTED.
                                   6   Snyder Report       ¶ 243, n.503                       GRANTED.
                                       Snyder Report       ¶ 246                              GRANTED.
                                   7   Snyder Report       ¶ 246, n.514                       GRANTED.
                                   8   Snyder Report       ¶ 247 & nn.515, 517                GRANTED.
                                       Snyder Report       ¶ 248, nn.522-23                   GRANTED.
                                   9   Snyder Report       ¶ 250                              GRANTED.
                                       Snyder Report       ¶ 253, n.534                       GRANTED.
                                  10   Snyder Report       ¶ 262                              GRANTED.
                                  11   Snyder Report       ¶ 263, n.557                       GRANTED.
                                       Snyder Report       ¶ 268                              GRANTED.
                                  12   Snyder Report       ¶ 270, nn.578, 580-81              GRANTED.
Northern District of California
 United States District Court




                                       Snyder Report       ¶ 271(iii)                         GRANTED.
                                  13   Snyder Report       ¶ 272, first sentence              DENIED.
                                  14   Snyder Report       ¶ 272, remainder                   GRANTED.
                                       Snyder Report       ¶ 274                              GRANTED.
                                  15   Snyder Report       ¶ 275                              GRANTED.
                                       Snyder Report       ¶ 286                              GRANTED.
                                  16   Snyder Report       ¶ 287, nn.637-38, 640              GRANTED.
                                       Snyder Report       ¶ 288, nn.643-44                   GRANTED.
                                  17
                                       Snyder Report       ¶ 290, first sentence              DENIED.
                                  18   Snyder Report       ¶ 290, remainder                   GRANTED.
                                       Snyder Report       ¶ 291                              GRANTED.
                                  19   Snyder Report       ¶ 292                              GRANTED.
                                       Snyder Report       ¶ 293                              GRANTED.
                                  20
                                       Snyder Report       ¶ 296                              GRANTED.
                                  21   Snyder Report       ¶ 297                              GRANTED.
                                       Snyder Report       ¶ 303-05                           GRANTED.
                                  22   Snyder Report       ¶ 306, nn.728-29, 731              GRANTED.
                                       Snyder Report       ¶ 307, nn.733-34                   GRANTED.
                                  23
                                       Snyder Report       ¶ 308, n.736                       GRANTED.
                                  24   Snyder Report       ¶ 309                              GRANTED.
                                       Snyder Report       ¶ 310, last sentence               DENIED.
                                  25   Snyder Report       ¶ 310, remainder                   GRANTED.
                                       Snyder Report       ¶ 315                              GRANTED.
                                  26
                                       Snyder Report       ¶ 317, between “for example” and   DENIED.
                                  27                       “resulting”
                                                                                   7
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL SNYDER EXPERT REPORT
                                           Case 5:17-cv-00220-LHK Document 1079 Filed 01/03/19 Page 8 of 12



                                           Snyder Report      ¶ 317, remainder                     GRANTED.
                                   1
                                           Snyder Report      ¶¶ 318-20                            GRANTED.
                                   2       Snyder Report      ¶ 322, first sentence                DENIED.
                                           Snyder Report      ¶ 322, remainder                     GRANTED.
                                   3       Snyder Report      ¶¶ 324-25                            GRANTED.
                                           Snyder Report      ¶ 327, first sentence                DENIED.
                                   4       Snyder Report      ¶ 327, remainder                     GRANTED.
                                   5       Snyder Report      ¶¶ 328-31                            GRANTED.
                                           Snyder Report      ¶ 332, second sentence from          DENIED.
                                   6                          “However” to “support”
                                           Snyder Report      ¶ 332, remainder                     GRANTED.
                                   7       Snyder Report      ¶ 333                                GRANTED.
                                   8       Snyder Report      ¶ 334                                DENIED.
                                           Snyder Report      ¶ 335                                GRANTED.
                                   9       Snyder Report      ¶ 336                                GRANTED.
                                           Snyder Report      ¶ 337                                GRANTED.
                                  10       Snyder Report      ¶¶ 339-41                            GRANTED.
                                  11       Snyder Report      ¶¶ 344-46                            GRANTED.
                                           Snyder Report      ¶ 349                                GRANTED.
                                  12       Snyder Report      ¶¶ 352-54                            GRANTED.
Northern District of California
 United States District Court




                                           Snyder Report      ¶ 356                                GRANTED.
                                  13       Snyder Report      ¶¶ 358                               GRANTED.
                                  14       Snyder Report      ¶ 359, from “This execution” to      DENIED.
                                                              “leading smartphones”
                                  15       Snyder Report      ¶ 359, remainder                     GRANTED.
                                           Snyder Report      ¶ 361                                GRANTED.
                                  16       Snyder Report      ¶ 364                                GRANTED.
                                           Snyder Report      ¶ 365 (sentence associated with      GRANTED.
                                  17
                                                              n.975 only)2
                                  18       Snyder Report      ¶ 366                                GRANTED.
                                           Snyder Report      ¶ 368                                DENIED.
                                  19       Snyder Report      ¶ 370                                GRANTED.
                                           Snyder Report      ¶ 373                                GRANTED.
                                  20
                                           Snyder Report      ¶ 374                                GRANTED.
                                  21       Snyder Report      ¶ 376, from “HiSilicon’s” to         DENIED.
                                                              “strength in execution”
                                  22       Snyder Report      ¶ 376, remainder                     GRANTED.
                                           Snyder Report      ¶¶ 379-80                            GRANTED.
                                  23       Snyder Report      ¶¶ 382-85                            GRANTED.
                                  24       Snyder Report      ¶ 388                                GRANTED.

                                  25   2
                                         When filing the redacted version of the Snyder Report, the parties also redacted the sentence
                                  26   associated with n.976. ECF No. 1048-4 at 242. However, no party or third party in fact seeks to
                                       seal that sentence. See ECF No. 1048. The parties shall remove the redaction when refiling the
                                  27   redacted Snyder Report in accordance with this order.
                                                                                        8
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL SNYDER EXPERT REPORT
                                        Case 5:17-cv-00220-LHK Document 1079 Filed 01/03/19 Page 9 of 12



                                       Snyder Report       ¶ 395                           GRANTED.
                                   1
                                       Snyder Report       ¶ 403                           GRANTED.
                                   2   Snyder Report       ¶¶ 406-07                       GRANTED.
                                       Snyder Report       ¶¶ 411-12                       GRANTED.
                                   3   Snyder Report       ¶ 434                           GRANTED.
                                       Snyder Report       ¶ 436, “Via Telecom” in first   DENIED.
                                   4                       sentence
                                   5   Snyder Report       ¶ 436, remainder                GRANTED.
                                       Snyder Report       ¶¶ 437-40                       GRANTED.
                                   6   Snyder Report       ¶ 444                           GRANTED.
                                       Snyder Report       ¶ 449                           GRANTED.
                                   7   Snyder Report       ¶ 451                           GRANTED.
                                   8   Snyder Report       ¶ 466(a)                        GRANTED.
                                       Snyder Report       ¶¶ 468(a)-(b)                   GRANTED.
                                   9   Snyder Report       ¶ 469                           DENIED.
                                       Snyder Report       ¶ 471(d)                        GRANTED.
                                  10   Snyder Report       ¶ 472(e), last sentence         DENIED.
                                  11   Snyder Report       ¶¶ 472(a), (c)-(e), remainder   GRANTED.
                                       Snyder Report       ¶ 473                           DENIED.
                                  12   Snyder Report       ¶ 502                           DENIED.
Northern District of California
 United States District Court




                                       Snyder Report       ¶ 509                           GRANTED.
                                  13   Snyder Report       ¶ 511                           GRANTED.
                                  14   Snyder Report       ¶ 517                           GRANTED.
                                       Snyder Report       ¶¶ 518-20                       GRANTED.
                                  15   Snyder Report       ¶ 525                           GRANTED.
                                       Snyder Report       ¶ 527(a), (c)-(e)               GRANTED.
                                  16   Snyder Report       ¶ 528                           GRANTED.
                                       Snyder Report       ¶ 529                           GRANTED.
                                  17
                                       Snyder Report       ¶¶ 531-32                       GRANTED.
                                  18   Snyder Report       ¶¶ 536-37                       GRANTED.
                                       Snyder Report       ¶¶ 541-42                       GRANTED.
                                  19   Snyder Report       ¶¶ 547-50                       GRANTED.
                                       Snyder Report       ¶ 552                           GRANTED.
                                  20
                                       Snyder Report       ¶ 554                           GRANTED.
                                  21   Snyder Report       ¶ 556                           DENIED.
                                       Snyder Report       ¶ 562                           GRANTED.
                                  22   Snyder Report       n.177                           GRANTED.
                                       Snyder Report       n.201                           GRANTED.
                                  23
                                       Snyder Report       nn.221-23                       GRANTED.
                                  24   Snyder Report       n.227                           GRANTED.
                                       Snyder Report       n.228                           GRANTED.
                                  25   Snyder Report       n.238                           GRANTED.
                                       Snyder Report       n.239                           GRANTED.
                                  26
                                       Snyder Report       n.242                           GRANTED.
                                  27   Snyder Report       n.244                           GRANTED.
                                                                                     9
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL SNYDER EXPERT REPORT
                                       Case 5:17-cv-00220-LHK Document 1079 Filed 01/03/19 Page 10 of 12



                                       Snyder Report       n.245                          GRANTED.
                                   1
                                       Snyder Report       n.247                          GRANTED.
                                   2   Snyder Report       n.248                          GRANTED.
                                       Snyder Report       n.252                          GRANTED.
                                   3   Snyder Report       n.257                          GRANTED.
                                       Snyder Report       n.260                          GRANTED.
                                   4   Snyder Report       n.263                          GRANTED.
                                   5   Snyder Report       n.268                          GRANTED.
                                       Snyder Report       n.269                          GRANTED.
                                   6   Snyder Report       n.272                          GRANTED.
                                       Snyder Report       n.277                          DENIED.
                                   7   Snyder Report       n.296                          GRANTED.
                                   8   Snyder Report       n.312                          GRANTED.
                                       Snyder Report       n.315                          GRANTED.
                                   9   Snyder Report       n.317                          GRANTED.
                                       Snyder Report       n.322                          GRANTED.
                                  10   Snyder Report       n.328                          GRANTED.
                                  11   Snyder Report       n.337                          GRANTED.
                                       Snyder Report       nn.342-43                      GRANTED.
                                  12   Snyder Report       n.344, first line              DENIED.
Northern District of California
 United States District Court




                                       Snyder Report       n.344, remainder               GRANTED.
                                  13   Snyder Report       n.345                          DENIED.
                                  14   Snyder Report       n.350-54                       GRANTED.
                                       Snyder Report       n.356                          DENIED.
                                  15   Snyder Report       n.480                          DENIED.
                                       Snyder Report       n.496                          GRANTED.
                                  16   Snyder Report       n.501                          GRANTED.
                                  17   Snyder Report       n.509                          GRANTED.
                                       Snyder Report       n.510                          GRANTED.
                                  18   Snyder Report       n.512                          GRANTED.
                                       Snyder Report       n.513                          GRANTED.
                                  19   Snyder Report       n.515                          GRANTED.
                                       Snyder Report       n.518                          GRANTED.
                                  20
                                       Snyder Report       n.527                          GRANTED.
                                  21   Snyder Report       n.535                          GRANTED.
                                       Snyder Report       n.536                          GRANTED.
                                  22   Snyder Report       n.542                          GRANTED.
                                       Snyder Report       n.545                          GRANTED.
                                  23
                                       Snyder Report       n.561                          DENIED.
                                  24   Snyder Report       n.576                          GRANTED.
                                       Snyder Report       n.581                          GRANTED.
                                  25   Snyder Report       n.594                          GRANTED.
                                       Snyder Report       nn.597-98                      GRANTED.
                                  26
                                       Snyder Report       n.604                          GRANTED.
                                  27
                                                                               10
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL SNYDER EXPERT REPORT
                                       Case 5:17-cv-00220-LHK Document 1079 Filed 01/03/19 Page 11 of 12



                                       Snyder Report       n.605                          GRANTED.
                                   1
                                       Snyder Report       n.609                          GRANTED.
                                   2   Snyder Report       n.611                          GRANTED.
                                       Snyder Report       n.615                          GRANTED.
                                   3   Snyder Report       n.630                          GRANTED.
                                       Snyder Report       n.732                          GRANTED.
                                   4   Snyder Report       n.737                          GRANTED.
                                   5   Snyder Report       n.751                          GRANTED.
                                       Snyder Report       n.783                          GRANTED.
                                   6   Snyder Report       nn.788-89                      DENIED.
                                       Snyder Report       n.828                          GRANTED.
                                   7   Snyder Report       n.842                          DENIED.
                                   8   Snyder Report       n.857                          GRANTED.
                                       Snyder Report       n.860                          GRANTED.
                                   9   Snyder Report       n.875                          GRANTED.
                                       Snyder Report       n.886                          GRANTED.
                                  10   Snyder Report       n.904                          GRANTED.
                                  11   Snyder Report       n.906                          GRANTED.
                                       Snyder Report       n.920                          GRANTED.
                                  12   Snyder Report       n.932                          GRANTED.
Northern District of California
 United States District Court




                                       Snyder Report       n.933, first line              DENIED.
                                  13   Snyder Report       n.933, remainder               GRANTED.
                                  14   Snyder Report       n.946                          GRANTED.
                                       Snyder Report       n.960                          DENIED.
                                  15   Snyder Report       n.972                          GRANTED.
                                       Snyder Report       n.974                          GRANTED.
                                  16   Snyder Report       n.978                          GRANTED.
                                  17   Snyder Report       n.981                          GRANTED.
                                       Snyder Report       n.986                          GRANTED.
                                  18   Snyder Report       n.1258                         GRANTED.
                                       Snyder Report       n.1301                         GRANTED.
                                  19   Snyder Report       n.1303                         GRANTED.
                                       Snyder Report       n.1304                         GRANTED.
                                  20
                                       Snyder Report       n.1305                         GRANTED.
                                  21   Snyder Report       n.1307                         GRANTED.
                                       Snyder Report       n.1392                         GRANTED.
                                  22   Snyder Report       n.1430                         GRANTED.
                                       Snyder Report       n.1439                         GRANTED.
                                  23
                                       Snyder Report       n.1461                         GRANTED.
                                  24   Snyder Report       n.1477                         GRANTED.
                                       Snyder Report       n.1510                         GRANTED.
                                  25   Snyder Report       n.1517                         GRANTED.
                                       Snyder Report       n.1576                         GRANTED.
                                  26
                                       IT IS SO ORDERED.
                                  27
                                                                               11
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL SNYDER EXPERT REPORT
                                       Case 5:17-cv-00220-LHK Document 1079 Filed 01/03/19 Page 12 of 12




                                   1   Dated: January 3, 2019

                                   2                                           ______________________________________
                                                                               LUCY H. KOH
                                   3                                           United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                               12
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL SNYDER EXPERT REPORT
